DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 10/01/2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 7-21 and 23 considered unpatentable for the reasons indicated below: 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crumley (US 3,377,810).
With regards to claim 7 and 23, Crumley discloses an embanking arrangement (figures 1-10) for separating and protecting a first water volume (R) from a second water volume (volume present on dry dock D), the embanking arrangement comprising: a barrier (D) connected to land (14) and having an opening (18) allowing fluid communication and passage between the first water volume and the second water volume; a stationary basis (19) extending across said opening; a mobile port arrangement (C) comprising a hull delimiting an inner tank (figure 3), the embanking arrangement being configured to take a closed state by letting water flow into the inner tank of the port arrangement such that buoyancy of the port arrangement is decreased and the port arrangement sinks towards the stationary basis (col. 5, lines 6-24), preventing free passage between the first water volume and the second water volume in the closed state (figure 1), and being configured to take an open state allowing free passage between the first water volume and the second water volume (figures 7-8), the inner tank of the port arrangement being at least partly filled with water and the hull of the port arrangement being located standing on said stationary basis when the embanking arrangement is in the closed state, and the port arrangement being located at a distance from said stationary basis when the embanking arrangement is in the open state by restoring the buoyancy of the port arrangement by pumping out water from the inner tank of the port arrangement (col. 5, lines 38-55); at least a first opening (51, 62) in the hull, said first opening connecting (via conduits 61, 68, 69) the inner tank of the port arrangement and a first side of the port arrangement facing the first water volume, said first opening comprising a controllable valve (64) that in an open state allows fluid communication through said first opening (figures 7-9); and at least one pump (P) arranged in connection (via conduits 49) to a second side of the mobile port arrangement facing the second water volume and when active transporting water from the first water volume to the second water volume through the hull of the port arrangement (figures 7-9).

As to claim 9, Crumley discloses wherein said at least one channel (49, 61) comprises a first controllable valve (53, 54, 64, 66) configured to prevent a flow of water in the direction from the second water volume to the first water volume.
As to claim 10, Crumley discloses wherein said pump (P) is configured to transport water from the first water volume (R) to the second water volume (D) via the inner tank (via conduits 61, 68, 69) of the port arrangement and via the first opening (51, 62) of the hull (C) (figures 4-9).
As to claim 11 and 13-15, Crumley discloses wherein the port arrangement further comprises at least a second opening (52, 63) in the hull, said second opening connecting the inner tank (via conduits 61, 68, 69) of the port arrangement and the second side of the port arrangement facing the second water volume (D), said second opening comprising a controllable valve (66, 54) that in an open state allows fluid communication through said second opening (figures 4 and 7-9).
As to claims 12 and 16-21, Crumley discloses wherein said pump is capable of propelling and/or maneuvering of the port arrangement when the inner tank of the port arrangement is empty. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In this case the pump system disclosed by Crumley is capable of performing the function therefore it meets the limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678